DETAILED ACTION
This Office action is in response to the original application filed on 01/06/2020.  Claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination.— An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
Regarding claim 1 (and similarly claims 9 and 10), the claim recites “the terminal” (lines 11, 13, 15).  It is unclear whether each instance of the aforementioned phrase refers to “a terminal connected to the communication channel” (lines 4-5), “a terminal whose network address has changed” (lines 6-7), or “a terminal” (lines 8-9), or whether all recited instances are supposed to be directed to the same terminal, which makes the metes and bounds of the claim unclear.

Regarding claims 2-8, which claim dependency from claim 1, they are rejected for the same reasons as set forth in the rejection of claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Christenson et al. (US 2011/0010463 A1, hereinafter “Christenson”) in view of Zhang (US 6845094 B1, hereinafter “Zhang”).

Regarding claim 1 (and similarly claims 9 and 10), Christenson discloses:
An information processing device comprising:
storage that, in a case where a change of network address occurs in a communication channel, stores a pre-change network address for a terminal connected to the communication channel in association with a post-change network address for a terminal whose network address has changed (storing old IP address and updated IP address of server when change of IP address occurs, Christenson: [0045], [0055], [0056]).
Christenson does not explicitly disclose:
a controller that, in a case where communication to a terminal is performed using the pre-change network address, controls the communication by using the storage such that, in a case where the network address of the terminal has not changed, the communication is performed as-is, whereas in a case where the network address of the terminal has changed, the pre-change network address is converted to the post-change network address to communicate with the terminal. 
However, in the same field of endeavor, Zhang teaches:
a controller that, in a case where communication to a terminal is performed using the pre-change network address, controls the communication by using the storage such that, in a case where the network address of the terminal has not changed, the communication is performed as-is, whereas in a case where the network address of the terminal has when packet destined for target host carries old dynamic IP address, converting old dynamic IP address to new dynamic IP address using mapping table, Zhang: Col. 7 lines 51-60).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Christenson in view of Zhang in order to further modify the device for storing old IP address and updated IP address of server when change of IP address occurs from the teachings of Christenson with the device for converting old IP address in packet destined for target host whose IP address changed to new IP address using stored IP mapping table from the teachings of Zhang.
One of ordinary skill in the art would have been motivated because it would have prevented disruption of service and use of excessive computing power (Zhang: Col. 11 lines 1-17).

Regarding claim 2, Christenson in view of Zhang teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Christenson in view of Zhang further discloses:
wherein the controller causes the storage to store the pre-change network address for a terminal connected to a communication channel to be changed (storing old IP address of server when change of IP address occurs, Christenson: [0045], [0055], [0056]).

Regarding claim 3, Christenson in view of Zhang teaches all the claimed limitations as set forth in the rejection of claim 2 above.
Christenson in view of Zhang further discloses:
wherein in a case where a change of network address occurs in the communication channel, the controller detects a terminal whose network address has changed, and causes the storage to store the post-change network address of the terminal in association with the pre-change network address of the terminal (storing old IP address and updated IP address of server when change of IP address occurs, Christenson: [0045], [0055], [0056]).

Regarding claim 4, Christenson in view of Zhang teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Christenson in view of Zhang further discloses:
wherein the storage stores information identifying the terminal, the pre-change network address of the terminal, and the post-change network address after the network address of the terminal changes in association with each other (storing old IP address and updated IP address of server when change of IP address occurs, Christenson: [0045], [0055], [0056]).

Regarding claim 5, Christenson in view of Zhang teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Christenson in view of Zhang further discloses:
wherein in a case where there is communication from a first terminal whose network address has changed to a second terminal connected to a second communication channel to which the change of network address in the communication channel has not been applied, the controller controls the communication such that the network address of the sending updated IP address of server to local and remote clients using old IP address to notify regarding change of IP address, Christenson: [0047], [0048], [0050]).

Regarding claim 6, Christenson in view of Zhang teaches all the claimed limitations as set forth in the rejection of claim 5 above.
Christenson in view of Zhang further discloses:
wherein in a case where there is communication from the second terminal to the pre-change network address of the first terminal, the controller controls the communication such that the network address of the first terminal is converted to the post-change network address (when packet destined for target host carries old dynamic IP address, converting old dynamic IP address to new dynamic IP address, Zhang: Col. 7 lines 51-60).

Regarding claim 7, Christenson in view of Zhang teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Christenson in view of Zhang further discloses:
wherein the controller causes a notification about applying the change of network address to be issued to a second terminal that is using the pre-change network address to communicate with a first terminal whose network address has changed (sending updated IP address of server to local and remote clients to notify regarding change of IP address, Christenson: [0047], [0048]).

claim 8, Christenson in view of Zhang teaches all the claimed limitations as set forth in the rejection of claim 7 above.
Christenson in view of Zhang further discloses:
wherein in a case where an elapsed time since the change of network address occurred in the first terminal or a number of second terminals satisfies a predetermined condition, the controller causes the notification to be issued (sending updated IP address of server to local and remote clients to notify regarding change of IP address periodically or until all clients has confirmed storing updated IP address, Christenson: [0047]-[0049]).













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Horino (US 2012/0030374 A1: Communication Device, Communication System, and .
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446